t c memo united_states tax_court bradley a ballard and poncella ballard petitioners v commissioner of internal revenue respondent docket no filed date bradley a ballard and poncella ballard pro sese blaine charles holiday and john schmittdiel for respondent memorandum opinion nega judge this matter is before the court on respondent’s motion for summary_judgment under rule respondent requests summary_judgment in the light of the facts deemed stipulated pursuant to rule f 1all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code code in effect for the years at issue all amounts are rounded to the nearest dollar in a notice_of_deficiency dated date respondent determined the following deficiencies additions to tax and penalties year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 dollar_figure big_number big_number penalty sec_6663 dollar_figure big_number big_number the issues for our consideration are whether petitioners underreported gross_receipts and overstated deductions are liable for additions to tax under sec_6651 for failing to file timely returns and are each liable for sec_6663 fraud penalties for the years background i procedural history on date respondent issued petitioners a notice_of_deficiency notice for petitioners timely filed a petition with this court for redetermination on date respondent filed an answer affirmatively alleging facts supporting the deficiency and penalty determinations on date petitioners filed a reply to answer denying those allegations in the interim however petitioners failed to cooperate with respondent in preparing this case for trial and neglected to further prosecute this action before the court petitioners also failed to respond to our order to show cause why facts set forth in a proposed stipulation by respondent should not be deemed admitted under rule f we therefore made our order to show cause absolute on date and those facts are deemed admitted for purposes of our decision on respondent’s motion we incorporate those facts by this reference on date respondent filed a motion for summary_judgment respondent contends that no genuine issues of material fact remain in dispute and requests we sustain the deficiencies additions to tax and fraud penalties determined in the notice respondent contends the facts deemed stipulated under rule f satisfy his burdens as to all relevant issues by order dated date we directed petitioners to file a response to the motion for summary_judgment on or before date to date petitioners have failed to do so when this case was called from the trial calendar during the date session of the court in st paul minnesota petitioners failed to appear counsel for respondent appeared and was heard ii factual background petitioner husband mr ballard operated a sole_proprietorship under the name quik copy as quik copy mr ballard operated a print and copy business wherein he specialized in the unauthorized duplication of copyrighted works to conceal his piracy mr ballard dealt mostly in cash kept no financial or business records and maintained numerous bank accounts mr and ms ballard filed separate tax returns for ms ballard filed timely reporting herself as a head_of_household independently supporting her three children mr ballard filed as single with no dependents mr ballard however filed his return nearly five months past due on date for mr ballard filed as a head_of_household claiming ms ballard’s children as dependents again mr ballard failed to file timely filing this return on date ms ballard neither signed this return nor filed separately for and mr ballard reported portions of quik copy’s receipts and expenses on his individual tax returns using schedules c profit or loss from business however he declined to report any gross_receipts or expenses associated with his illicit activities on date respondent mailed a letter 2205-a to mr ballard informing him that his return had been selected for examination respondent’s audit expanded to include returns for mr ballard’s and tax years for which respondent’s revenue_agent performed a bank_deposits analysis the bank_deposits analysis led respondent to determine that mr ballard had underreported quik copy’s gross_receipts by dollar_figure and dollar_figure for and respectively during the examination mr and ms ballard provided respondent’s examiner with professionally prepared amended joint returns for years and amended returns and their joint return which at that time was approximately seven months past due petitioners also consented to an extension of the period of limitations on assessment petitioners’ amended returns purported to correct mr ballard’s reporting of quik copy’s gross_receipts for and the amended returns however still exhibited significant underreporting when compared with respondent’s bank_deposits analysis additionally petitioners failed to substantiate the business_expenses and capital losses for which they claimed deductions in their amended and returns and in their newly filed return respondent concluded the examination and issued petitioners a notice_of_deficiency for years respondent disallowed deductions for all unsubstantiated expenses and capital losses for years on the basis of the bank_deposits analysis respondent increased petitioners’ schedule c gross_receipts for and finally respondent determined additions to tax for failure_to_file timely and fraud penalties for years for each petitioner discussion i summary_judgment standard summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy when there exists no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule a and b the moving party bears the burden of proving there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the nonmoving party 85_tc_812 the facts in this matter have been deemed stipulated under rule f and are not in dispute facts deemed admitted or stipulated may be found sufficient to uphold deficiency determinations and also to satisfy respondent’s burden of proving fraud see 79_tc_132 aff’d per curiam 703_f2d_1063 8th cir 77_tc_334 see also console v commissioner tcmemo_2001_232 slip op pincite aff’d 85_fedappx_869 3d cir ii income_tax deficiencies for years and sec_61 provides that gross_income includes all income from whatever source derived sec_162 permits taxpayers to deduct from gross_income the ordinary and necessary expenses of carrying_on_a_trade_or_business sec_1211 generally permits individuals to deduct capital losses to the extent of capital_gains plus dollar_figure the code requires however that taxpayers maintain books_and_records sufficient to establish their income and the substance of any deductions claimed see sec_6001 generally the commissioner’s deficiency determinations are presumed correct and taxpayers bear the burden of proving otherwise rule a 290_us_111 the undisputed facts establish the existence of deficiencies respondent’s bank_deposits analysis shows that mr ballard understated his schedule c gross_receipts for years and mr ballard failed to maintain any business records see 70_tc_1057 holding bank_deposits analysis sufficient when taxpayer fails to maintain required records additionally petitioners failed to substantiate their business_expenses and capital losses in excess of the amounts that respondent allowed as deductions for respondent is therefore entitled to a decision as a matter of law with respect to the deficiencies for iii sec_6651 additions to tax for and generally individual and married taxpayers must file their federal_income_tax returns on or before april sec_6072 sec_6651 imposes an addition_to_tax on a taxpayer’s failure to do so the sec_6651 addition_to_tax will not apply if the taxpayer’s failure_to_file a timely return was due to reasonable_cause and not due to willful neglect sec_6651 the commissioner bears the initial burden of production in establishing liability for an addition_to_tax sec_7491 the taxpayer bears the burden of raising and proving reasonable_cause rule 116_tc_438 respondent determined that both petitioners bore liability for the sec_6651 additions to tax for years respondent established that petitioners failed to file timely returns for those years and has therefore met his burden of production petitioners failed to introduce evidence of reasonable 2for purposes of sec_6651 the code assigns deemed filed dates to the amended joint returns of couples who had previously filed separately sec_6013 by virtue of the filing of their amended return mr and ms ballard are deemed to have filed untimely on date the date of mr continued cause for their untimely filings accordingly we sustain respondent’s sec_6651 determinations iv fraud penalties a in general when any part of an underpayment_of_tax is attributable to fraud sec_6663 imposes a penalty equal to of that underpayment to prove fraud the commissioner must establish that an underpayment_of_tax exists and a portion of the underpayment is attributable to the taxpayer’s fraudulent intent to evade tax thereon sec_7454 rule b see 90_tc_1130 respondent bears the burden_of_proof and must prove fraud by clear_and_convincing evidence for each year see sec_7454 rule b facts deemed admitted or stipulated may be found sufficient to satisfy respondent’s burden of proving fraud see console v commissioner tcmemo_2001_232 ambroselli v commissioner tcmemo_1999_158 in evaluating a motion for continued ballard’s initial individual return see sec_6013 similarly the filing_date for their amended_return is deemed to be the date of mr ballard’s untimely filing on date see sec_6013 summary_judgment we review all factual inferences in the light most favorable to the nonmoving party dahlstrom v commissioner t c pincite mr ballard underreported his gross_receipts for and respondent’s bank_deposits analysis clearly establishes the existence of an underpayment for each year however fraud requires an intentional wrongdoing on the part of the taxpayer undertaken with the specific purpose of evading tax 113_tc_99 fraud is never presumed and must be established by independent evidence for each year at issue 92_tc_661 because direct proof of a taxpayer’s fraudulent intent is rarely available fraud may be established by circumstantial evidence 99_tc_202 the existence of fraudulent intent is a question of fact resolved by examination of the entire record and the taxpayer’s course of conduct id pincite 98_tc_511 various kinds of circumstantial evidence--or badges_of_fraud --may combine to support a finding of fraudulent intent including a taxpayer’s consistent pattern of understating income and filing false returns failure to maintain adequate_records concealment of assets dealing in cash implausible or inconsistent explanations of behavior and failure to cooperate with tax authorities 384_f3d_965 8th cir aff’g butler v commissioner tcmemo_2002_314 this court also recognizes engaging in and attempting to conceal illegal activity as a badge of fraud niedringhaus v commissioner t c pincite b mr ballard’s actions in and the deemed admissions establish strong evidence of mr ballard’s fraudulent conduct in and continuing a pattern of behavior from prior years mr ballard significantly underreported quik copy’s gross_receipts for and mr ballard derived these unreported gross_receipts from his unauthorized duplication and sale of dvds and cds mr ballard conducted this portion of his business in cash and neglected to keep any books_or_records thereof mr ballard trafficked these cash funds in and among multiple bank accounts and intermingled this cash with his personal assets mr ballard’s actions indicate he ultimately desired to conceal this income--and the income’s illicit sources--by filing false returns with respondent 3mr ballard habitually underreported his quik copy gross_receipts see ballard v commissioner tcmemo_2016_205 showing that mr ballard exhibited a nearly identical pattern of conduct in years and although mr ballard ostensibly cooperated with respondent during the audit--by submitting amended returns prepared by a professional--those returns continued his trend of underreporting schedule c gross_receipts mr ballard’s actions with respect to his and tax years were clearly undertaken with an intent to conceal income and prevent the collection of tax respondent has satisfied his burden_of_proof with respect to mr ballard’s fraudulent intent for years and c ms ballard’s actions in and generally spouses are jointly and severally liable for the total_tax due arising from their joint federal_income_tax return see sec_6013 in the case of joint returns however the fraud_penalty shall not apply with respect to a spouse unless some part of the underpayment is due to the fraud of such spouse sec_6663 respondent bears the burden of proving by clear_and_convincing evidence that ms ballard committed fraud the actions of mr ballard may not be imputed to ms ballard see 56_tc_213 norris v commissioner tcmemo_2011_161 we find insufficient evidence in the record to justify holding that ms ballard acted fraudulently or intended to evade tax for or this paucity contrasts with the overwhelming evidence showing that mr ballard acted with fraudulent intent throughout and for ms ballard individually filed a return whose accuracy respondent has not questioned similarly no facts indicate that ms ballard knew about or aided in the preparation of mr ballard’s fraudulent head_of_household return of which she was not a signatory respondent does not allege and the facts do not indicate that ms ballard made a habit of underreporting her income or underpaying her tax_liabilities the facts suggest neither her involvement in her husband’s business activities-- legitimate or illicit--nor her knowledge of the inner workings of its operation similarly the bank_deposits analysis examined only the accounts of mr ballard and gives rise to no inference that ms ballard knew of had an interest in or was authorized to draw upon those accounts accordingly we hold that ms ballard bears no liability for the fraud penalties for tax years and d mr and ms ballard’s actions in as noted above mr and ms ballard cooperated with respondent by voluntarily consenting to an extension of the period of limitations and by attempting to comply with their filing obligations by submitting their then- delinquent tax_return during the audit petitioners’ joint return was professionally prepared and it appears that they made an earnest attempt at ascertaining their true tax_liability the revenue agent’s bank_deposits analysis covered only and and respondent did not otherwise determine petitioners to have underreported any income for rather in issuing the notice respondent accepted the gross_receipts petitioners reported for while disallowing their claimed capital_loss deductions and business_expense deductions for lack of substantiation while respondent’s decision to disallow these deductions may be sufficient to establish a presumptive deficiency he must still establish the existence of a fraudulent underpayment by clear_and_convincing evidence see 96_tc_858 the commissioner cannot discharge this burden by simply relying on the taxpayer’s failure to prove error in his determination of the deficiency aff’d 959_f2d_16 2d cir considering the record and all factual circumstances we do not find clear_and_convincing evidence of an underpayment for or that either petitioner acted with the requisite fraudulent intent in for unlike and respondent does not allege that mr ballard maintained bank accounts for subterfuge or the intermingling of business and personal assets petitioners did not file a flagrantly false return and respondent did not determine that petitioners underreported gross_income or overstated deductions the facts with respect to establish a run-of-the-mill deficiency arising from failure to substantiate expenses underlying claimed deductions not the existence of fraud to reflect the foregoing an appropriate order and decision will be entered
